  Case 1:19-cv-06979-KMW Document 19 Filed 09/10/19 Page 1 of 3 PageID: 28



                   IN THE UNITED STATES DISTRICT
                   COURT FOR THE DISTRICT OF NEW
                       JERSEY CAMDEN VICINAGE



 ELIZABETH R. SAMMARTINO,

                  Plaintiff,
                                        Civil No. 19-17706 (RMB/JS)
      v.

 ANNELLE P. KNIGHT,                         ORDER TO SHOW CAUSE

                  Defendant.




     This matter comes before the Court upon the filing of the

above-captioned suit.     Upon review of the Complaint, it appears

that the Eastern District of Virginia may be a more appropriate

venue for this suit.

    In analyzing whether a case should be transferred pursuant

to 28 U.S.C. § 1404(a) the Court considers a non-exhaustive

list of private and public factors.       The private factors

include “plaintiff’s forum preference as manifested in the

original choice; the defendant’s preference; whether the claim

arose elsewhere; the convenience of the parties as indicated by

their relative physical and financial condition; the

convenience of the witnesses-- but only to the extent that the

witnesses may actually be unavailable for trial in one of the

fora; and the location of books and records (similarly limited

to the extent that the files could not be produced in the
                                   1
  Case 1:19-cv-06979-KMW Document 19 Filed 09/10/19 Page 2 of 3 PageID: 29



alternative forum).”    Jumara v. State Farm Ins. Co., 55 F.3d

873, 879 (3d Cir. 1995) (internal citations omitted).

    “The public interests have included: the enforceability of

the judgment; practical considerations that could make the

trial easy, expeditious, or inexpensive; the relative

administrative difficulty in the two fora resulting from court

congestion; the local interest in deciding local controversies

at home; the public policies of the fora; and the familiarity

of the trial judge with the applicable state law in diversity

cases.”   Jumara, 55 F.3d at 879–80.

     The Court observes that Virginia has a strong interest in

deciding this controversy involving an alleged Virginia

Defendant and concerning a motor vehicle accident that

allegedly occurred in Virginia.        In contrast, New Jersey’s only

apparent connection to this suit is that Plaintiff allegedly

resides in New Jersey.

     Moreover, with regard to the court congestion factor, the

Court notes that the Administrative Office of the United States

Courts has declared a judicial emergency in the District of New

Jersey as a result of numerous judicial vacancies.

     THEREFORE, IT IS on this 9th day of September 2019,

hereby:

     ORDERED that Plaintiff shall show cause, by written

submission filed on the docket within 10 days of the date of

                                   2
  Case 1:19-cv-06979-KMW Document 19 Filed 09/10/19 Page 3 of 3 PageID: 30



this Order, why this case should not be transferred to the

United States District Court for the Eastern District of

Virginia, pursuant to 28 U.S.C. § 1404(a).




                                       s/ Renée Marie Bumb


                                   RENÉE MARIE BUMB
                                   UNITED STATES DISTRICT JUDGE




                                   3
